19 F.3d 20
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Carlos SANDERS, Defendant-Appellant.
No. 93-1268.
United States Court of Appeals, Sixth Circuit.
March 3, 1994.

Before:  MERRITT, Chief Judge;  MILBURN and SILER, Circuit Judges.
PER CURIAM.


1
The defendant Sanders appeals his conviction for being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 921(a)(20).  The case raises a single issue on appeal:  whether the State of Michigan fully restores a felon's civil rights after release from prison and therefore excludes from prosecution under Sec. 521 those, like Sanders, who have been released from prison after serving their time upon a conviction for a felony.  The Court has answered the same question contrary to the position of appellant Sanders.  In  United States v. Driscoll, 970 F.2d 1472 (6th Cir.1992),  United States v. Tinker, 985 F.2d 241 (6th Cir.1992),  United States v. Gilliam, 979 F.2d 436 (6th Cir.1992), the Court clearly ruled that convicted felons who have been released from prison are subject to the prohibitions of Sec. 921(a)(20).


2
Accordingly, the judgment of the District Court is AFFIRMED.